Exhibit 10.16(e)
FIFTH AMENDMENT
          FIFTH AMENDMENT, dated as of December 29, 2008 (this “Amendment”), to
the Credit Agreement, dated as of March 30, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among DELEK US
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), LEHMAN COMMERCIAL PAPER INC., as administrative agent (the
“Administrative Agent”), LEHMAN BROTHERS INC., as arranger and joint bookrunner,
and JPMorgan Chase Bank, N.A. as documentation agent.
WITNESSETH :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have made a
credit facility available to the Borrower on the terms set forth in the Credit
Agreement;
          WHEREAS, the Borrower has requested that the Lenders agree to amend
certain provisions of the Credit Agreement; and
          WHEREAS, the Lenders have agreed to amend the Credit Agreement solely
on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:
          Section 1. Defined Terms. Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as defined
therein.
          Section 2. Amendment to Section 6.2. Section 6.2 of the Credit
Agreement is hereby amended by (i) replacing the term “.” at the end of clause
6.2(e) with the term “; and” and (ii) adding the following clause immediately
after clause 6.2(e):
          (f) additional Indebtedness of the Borrower, in an aggregate principal
amount not to exceed $60,000,000 at any one time outstanding.
          Section 3. Amendment to Section 6.3. Section 6.3 of the Credit
Agreement is hereby amended by (i) replacing the term “.” at the end of clause
6.3(e) with the term “; and” and (ii) adding the following clause immediately
after Clause 6.3(e):
          “(f) Liens on any equity interest of the Borrower in Lion Oil Company
securing Indebtedness permitted under Section 6.2(f).”
          Section 4. Amendment to Section 6.5. Section 6.5 of the Credit
Agreement is hereby amended by replacing the term “$20,000,000” in clause 6.5(e)
with the term “$25,000,000”.

 



--------------------------------------------------------------------------------



 



          Section 5. Conditions to Effectiveness. This Amendment shall become
effective upon the date on which the following conditions have been satisfied:
          (a) Amendment. This Amendment shall be executed and delivered by a
duly authorized officer of the Borrower and by the Administrative Agent (at the
direction of the Required Lenders).
          (b) Amendment Fee. The Borrower shall have delivered (and the Borrower
hereby covenants and agrees to pay) to each Lender who has consented to this
Amendment on or prior to 5:00 P.M., New York City time, on the date hereof
(collectively, the “Consenting Lenders”) in immediately available funds, for the
benefit of such Consenting Lender, a non-refundable fee in an aggregate amount
equal to 0.10% of such Consenting Lender’s pro rata share of the aggregate
amount of the Term Loan held by the Consenting Lenders, in each case, as of the
date hereof, which fee shall be fully earned and payable as of the date hereof.
          Section 6. Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed, and are and shall remain in full
force and effect, and the Borrower shall continue to be bound by all of such
terms and provisions. The amendment provided for herein is limited as specified
herein and shall not constitute an amendment or waiver of any provision of the
Credit Agreement or the other Loan Documents not expressly referred to herein
and shall not be construed as an amendment, waiver or consent to any action on
the part of the Borrower that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein. Any
reference to the “Credit Agreement” in the Loan Documents or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.
          Section 7. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Lenders.
          Section 8. Governing Law. This Amendment shall in all respects be
governed by and construed in accordance with the laws of the State of New York.
          Section 9. Counterparts. This Amendment may be signed in any number of
counterparts (including by telecopy), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by the respective officers thereunto duly authorized as of the
year and date first above written.

            DELEK US HOLDINGS, INC.
      By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:      
          By:   /s/ Gregory A. Intemann         Name:   Gregory A. Intemann     
  Title:   Treasurer   

Delek US Holdings, Inc. Fifth Amendment

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by the respective officers thereunto duly authorized as of the
year and date first above written.

            JPMorgan Chase Bank, N.A., as a Lender
      By:   /s/ Steven G. Sutton         Name:   Steven G. Sutton       
Title:   Division Manager   

4



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by the respective officers thereunto duly authorized as of the
year and date first above written.

            Fifth Third Bank, as a Lender
      By:   /s/ John K. Perez         Name:   John K. Perez        Title:   Vice
President     

5